DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 & 14 are amended. Claims 2-9 & 13 are cancelled. Claims 1, 10-12 & 14-17 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2022 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10-12 & 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Minamibori (US 2015/0030910 A1) in view of Kandori (US 2016/0145477 A1), Ando (US 2015/0367601 A1), Cho (US 2014/0377554 A1) and Kaibin (US 2014/0370368 A1).
Regarding claims 1 & 14, Minamibori teaches a packaging material (1) for a battery (i.e power storage device) comprising: 										a heat resistant resin layer (2) comprising a bi-axially stretched polyamide film serving as an outer layer; 											a heat fusible resin layer (3) serving as an inner layer;					a metal foil layer (4) such as an aluminum foil having a chemical conversion coating formed on both sides thereof disposed between the heat resistant resin layer and the heat fusible resin layer; 													an outer adhesive layer (5) for bonding the heat resistant layer and the metal foil layer;		an adhesive strengthening layer (30) disposed between the heat resistant layer and the outer adhesive layer, wherein the heat resistant resin layer is composed of a heat resistant resin film with a hot water shrinkage percentage of preferably 3.5% to 5% (Fig. 2; [0049]-[0052] & [0058], [0100]-[0101] & [0119]).										However, Minamibori is silent as to (1) the outer adhesive layer being a cured film of an electron ultraviolet light (UV) curable resin composition comprising an acrylate resin at a content rate of 70 to 98 mass%, a photo-radical polymerization initiator at a content rate of 0.1 to 5 mass%, a silane coupling agent at content rate of 0.1 to 5 mass%, an acid anhydride at a content rate of 0.1 to 5 mass%, a phosphoric acid containing (meth)acrylate at a content rate of 0.1 to 10 mass%, one or more resins selected from the group consisting of an epoxy resin, an oxetane resin and a vinyl ether resin at a content rate of 1 to 20 mass%, and a photo-cationic polymerization initiator at a content rate of 0.5 to 5 mass%; (2) a Young’s modulus of the cured film being 90 MPa to 400 MPa.								Kandori teaches a battery packaging material comprising an adhesive layer provided between a metal layer and a base material layer, wherein the adhesive layer comprises a cured film of an ultraviolet, electron beam, X-ray or gamma ray curable resin composition including: (A) urethane (meth)acrylate (i.e acrylate resin) at a preferred content rate of 90 to 98 mass%; (B) at least one selected from the group consisting of a (meth)acrylate having a phosphoric acid group (i.e phosphoric-acid containing (meth)acrylate) at a preferred content rate of 0.9 to 9.8 mass% and a (meth)acryl-based silane coupling agent (i.e silane coupling agent) at a preferred content rate of 0.18 to 1.9 mass%; (C) a (meth)acrylate having an epoxy group (i.e epoxy resin) at a preferred content rate of 0.9 to 9.8 mass% (Fig. 2; [0008]-[0016] & [0036]).				It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to form an adhesive layer composition as described above, because it allows the resin included in the adhesive layer composition to be uniformly cured in a short time without giving a heat history to the resin composition as taught by Kandori ([0036]).			Ando teaches a laminate battery packaging material comprising an adhesive layer formed from a curable resin composition including an acid anhydride, preferably being maleic anhydride which has a carbon-carbon double bond, at a content rate of preferably less than 2 mass% (Figs. 1-2; [0018], [0027], [0032]-[0034], [0070]-[0071] & [0079]).					It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to include maleic anhydride at a content rate of preferably less than 2 mass% in the UV curable resin composition of modified Minamibori in order to improve adhesion and affinity of the adhesive layer to the metal layer of the laminate packaging material as taught by Ando ([0071]).
	Cho teaches an adhesive layer including a cured film formed from a curable resin composition comprising an acrylate resin and a polymerization initiator including a photo-radical initiator and a photo-cationic polymerization initiator ([0026], [0028]-[0030], [0033]-[0034] & [0036]). Cho further teaches a content of the initiator (i.e including a photo-cationic radical polymerization initiator/a photo radical polymerization initiator) being from 0.01 mass% to 20 mass% ([0037]). The curable resin composition can further include a UV stabilizer ([0039]) typically included in curable resin compositions exposed to UV light.				It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to include a photo-radical polymerization initiator and a photo-cationic polymerization initiator in the curable resin composition of modified Minamibori in order to induce suitable curing of the resin composition as taught by Cho ([0037]). 
Kaibin teaches a packaging material comprising a heat resistant layer (2) serving as an outer layer; a heat fusible resin layer (3) serving as an inner layer; and metal foil layer (4) disposed between both layers, wherein the heat resistant layer and the metal foil layer are bonded via an outer adhesive layer (5) composed of a cured film having a Young’s modulus preferably between 100 MPa and 300 MPa (Fig. 1; [0047]-[0048] & [0066]).						It would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention, to limit a Young’s modulus of the cured film to between 100 MPa and 300 MPa in order to obtain good formability of the packaging material and improve bonding strength between the heat-resistant layer and the metal foil layer as taught by Kaibin ([0066]).
Regarding claims 10 & 15, Minamibori as modified by Kandori, Ando, Cho and Kaibin teaches the respective packaging material of claims 1 & 14 as shown above. Minamibori further teaches a packaging case for a power storage device, wherein the packaging case is made of a formed product of the packaging material ([0048]).
Regarding claims 11-12, Minamibori as modified by Kandori, Ando, Cho and Kaibin, respectively, teaches the packaging case of claim 10 and the packaging material of claim 1 as a packaging member for a battery but does not explicitly teach a power storage device comprising a power storage device main body which is packaged by the packaging member. However, one of ordinary skill in the art would have found it obvious to package an electrode assembly (i.e power storage device main body) of a power storage device such as a battery with the packaging member of modified Minamibori, as described above, because Minamibori teaches the packaging member to be suitable for packaging a battery. As further evidenced by Kandori, the packaging member hermetically seals and stores cell elements such as a positive electrode, a negative electrode and an electrolyte which make up an electrode assembly of the battery.
Regarding claims 16-17, Minamibori as modified by Kandori, Ando, Cho and Kaibin, respectively, teaches the packaging case of claim 15 and the packaging material of claim 14 as a packaging member for a battery but does not explicitly teach a power storage device comprising a power storage device main body which is packaged by the packaging member. However, one of ordinary skill in the art would have found it obvious to package an electrode assembly (i.e power storage device main body) of a power storage device such as a battery with the packaging member of modified Minamibori, as described above, because Minamibori teaches the packaging member to be suitable for packaging a battery. As further evidenced by Kandori, the packaging member hermetically seals and stores cell elements such as a positive electrode, a negative electrode and an electrolyte which make up an electrode assembly of the battery. 

Response to Arguments
Applicant's arguments filed 10/25/2022 with respect to the 35 U.S.C. 103 rejection under Minamibori, Kandori, Ando, Cho and Kaibin have been fully considered but they are not persuasive. Applicant’s arguments presented in the Remarks filed 10/25/2022 have been addressed in the Advisory Action mailed on 11/09/2022 which is incorporated herein.		Thus, in view of the foregoing, claims 1, 10-12 & 14-17 stand rejected.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727